Citation Nr: 0739655	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-11 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a herniated disc due to 
a low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from August 1971 to December 1971.  He also served in the Air 
National Guard from August 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.

In August 2007, the veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO, the transcript of 
which is associated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran seeks service connection for a herniated disc due 
to a low back injury.  It is contended that during a weekend 
drill, the veteran, while working on a military vehicle, 
caught a falling transmission and injured his back.  He 
reported being hospitalized at Carraway Methodist Hospital 
thereafter for a period in excess of 10 days due to his low 
back injury.  The veteran testified that he was required to 
submit his treatment records from Carraway to his National 
Guard unit when it was determining whether to medically 
discharge the veteran from National Guard service.

The veteran requested that VA attempt to obtain his medical 
treatment records associated with his National Guard 
records-including those he submitted from Carraway.  He was 
told that these records could be located in West Virginia.  
He testified that these records would show that he was 
treated for a back injury soon after the weekend drill during 
which he allegedly injured his back.  Both VA and the veteran 
sought these treatment records directly from Carraway, but 
were told that records were destroyed 10 years after 
treatment. 

VA made attempts to determine whether there were additional 
periods of active duty outside the veteran's August 1971 to 
December 1971 training.  In June 2004, VA found no record of 
the veteran having active service other than during those 
previously verified training dates.  

A May 1974 military clinical record noted that the veteran 
had been complaining of back pain for 3 years.  The record 
reflected that in July 1973, the veteran sought treatment for 
back pain due to an injury incurred while working in the 
motor pool.  The examiner reported that the veteran's back 
problem originated when he was under non-military status and 
found that his condition was not unusual.  He opined that the 
veteran's back condition was not incurred in the line of 
duty, nor was it aggravated by military service.  In June 
1974, the veteran was discharged from his National Guard 
obligation due to his back condition and repeated absences 
from duty.  

In April 2004, the veteran's private physician submitted a 
statement indicating that the veteran's low back pain and 
disc surgery had its onset after an injury he incurred while 
in the National Guard.  The physician could not state whether 
the veteran's disc disease was preexisting, but noted that 
the veteran's back injury while on weekend drill was a 
"precipitating and accelerating factor for his chronic 
difficulties."  The physician noted that the veteran 
experienced low back pain since his initial back injury in 
the motor pool.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim of service connection for a 
low back condition.  Thus, this claim must be remanded in 
order to retrieve all outstanding treatment records, 
including those referenced by the veteran at his Travel Board 
hearing, and for an examination to be scheduled and a medical 
opinion obtained as to whether the veteran's low back 
condition was related to an injury incurred while in the 
National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473. Perform any and all development 
deemed necessary.

2.  The RO should request that the veteran 
clarify his testimony regarding the 
location of his Carraway treatment 
records.  He testified that he was told 
these records were in West Virginia.  Upon 
clarification, the RO should attempt to 
retrieve these records and document all 
attempts to do so in the veteran's claims 
file.  

3.  The RO should also request that the 
NPRC, the service department and the 
Alabama Air National Guard furnish all of 
the veteran's service medical records from 
August 1971 to July 1974, including all 
medical documentation previously submitted 
by the veteran.  All records and responses 
received should be associated with the 
veteran's claims folder. 

4.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his back condition.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's herniated disc was 
caused by in-service back injury.  All 
opinions expressed must be supported by 
complete rationale.
5.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



